SULLIVAN, PJ.
1.Contribution is not founded on contract, but is the result of general principles of equity, which 'are based upon equalization of burdens and benefits.
2. Where there is raised an implied as-sumpsit on the palrt of a cosurety to pay his proportion of the loss resulting from a concurrent liability to pay a common indebtedness, the law of equitable obligation to contribute to such payment applies.
3. Where some of the cosureties on a note had become insolvent, such insolvency rendered the ordinary rules of contribution by cosureties to the payment of the judgment rendered against them on the note ineffective as to such insolvent cosureties.
4. Where a part of the cosureties on a note were forced to pay judgment on such note, they could not compel contribution for the payment of such judgment from the other co-sureties to the extent that the proceeds obtained by the giving of the note had been used by the principal to cancel the principal’s indebtedness to plaintiff cosureties.
_ 5. In an action by cosureties on corporation’s note for contribution from other cosureties to pay the judgment obtained against the plaintiffs, for the purpose of fixing the liability as between the parties themselves, the entire transaction to determine rights and equities could be looked into.
(Vickery and Levine, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.